 
 
IV 
House Calendar No. 154
111th CONGRESS 
2d Session 
H. RES. 995
[Report No. 111–407] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2009 
Mr. Boozman submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure 
 

January 29, 2010
Reported with amendments, referred to the House Calendar, and ordered to be printed
Strike out all after the resolving clause and insert the part printed in italic

RESOLUTION 
Of inquiry requesting the President to transmit to the House of Representatives all information in the possession of the Administrator of the Environmental Protection Agency relating to nutrient management of the Illinois River Watershed, Arkansas and Oklahoma. 
 
 
That the House of Representatives requests the President to transmit to the House of Representatives, not later than 30 days after the date of adoption of this resolution, copies of all documents, including unredacted hard copies and electronic documents, in the possession of the Administrator of the Environmental Protection Agency relating to nutrient management of the Illinois River Watershed, Arkansas and Oklahoma. 


That the House of Representatives requests the President to transmit to the House of Representatives, not later than 30 days after the date of adoption of this resolution, copies of all technical and scientific documentation in the possession of the Administrator of the Environmental Protection Agency relating to the Administrator’s technical and scientific rationale for the establishment of a total phosphorus limit of 0.1 milligram per liter for the Northwest Arkansas Conservation Authority wastewater treatment facility, Arkansas.
Amend the title so as to read: Resolution of inquiry requesting the President to transmit to the House of Representatives copies of all technical and scientific documentation in the possession of the Administrator of the Environmental Protection Agency relating to the Administrator’s technical and scientific rationale for the establishment of a total phosphorus limit of 0.1 milligram per liter for the Northwest Arkansas Conservation Authority wastewater treatment facility, Arkansas.. 

January 29, 2010
Reported with amendments, referred to the House Calendar, and ordered to be printed
